Citation Nr: 0006357	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for pulmonary tuberculosis.

2.  Entitlement to service connection for thyroid disorder.

3.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for pulmonary 
tuberculosis and denied service connection for thyroid 
disorder and atrial fibrillation.


FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was denied 
by the RO in an April 1954 rating decision.  The appellant 
was notified of the decision and of his appellate rights in a 
May 1954 letter.  He did not appeal the decision.

2.  Evidence received since the April 1954 rating decision, 
which denied service connection for pulmonary tuberculosis, 
is cumulative and redundant.

3.  Competent evidence of a diagnosis of a thyroid disorder 
is not of record.

4.  Competent evidence of a diagnosis of atrial fibrillation 
is not of record.


CONCLUSIONS OF LAW

1.  The April 1954 rating decision, which denied service 
connection for pulmonary tuberculosis, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The claim for service connection for thyroid disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for atrial fibrillation 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In the April 1954 rating decision, the RO denied service 
connection for pulmonary tuberculosis.  The evidence at that 
time were service medical records, the appellant's 
application for benefits, VA medical records, and a VA 
physician's opinion.  The service medical records reveal that 
in April 1945, the appellant was diagnosed with pneumonia, 
primary, atypical, right lower lobe, etiology unknown.  A VA 
hospitalization summary report, dated November 1953, revealed 
a diagnosis of "undiagnosed disease manifested by x-ray 
evidence of hilar lymphadenopathy."

In March 1954, a VA medical opinion was solicited.  The VA 
physician was asked the following questions: (1) Was 
pulmonary tuberculosis was shown at induction, and, if so, 
were the lesions of a primary or reinfection type? (2) If 
induction film is negative, is pulmonary tuberculosis shown 
on comparative study of subsequent service films? and (3) If 
pulmonary tuberculosis is shown on the induction film, is an 
advancement in lesion demonstrated in subsequent service 
films?  The VA physician stated that pulmonary tuberculosis 
of the primary infection type, active, was shown on the 
induction film, dated February 16, 1943, and that there was 
evidence of advancement in the lesion in the subsequent 
service film, dated January 12, 1946.  He stated that 
comparative study of the film subsequent to this showed 
evidence of further instability in that the hilar nodes 
continued to enlarge and by November 24, 1953, the diagnosis 
of pulmonary tuberculosis of the primary infection type, 
moderately advanced and active, could be continued.  The VA 
physician noted that the February 1943 and January 1946 films 
revealed minimal and active pulmonary tuberculosis.

In the April 1954 rating decision, the RO stated that service 
connection was not warranted for pulmonary tuberculosis 
because it preexisted service and was not shown to have been 
aggravated beyond the natural progress of the disease process 
during service.  The appellant was notified of the decision 
and of his appellate rights in a May 1954 letter.  He did not 
appeal the decision, and it became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (1999).  A claim may not be 
reopened unless new and material evidence is submitted.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the April 1954 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the April 1954 rating decision, the appellant has 
submitted duplicate medical records, duplicate service 
medical records, his contentions, VA medical records, which 
establish evidence of obstructive disease on an August 1997 
pulmonary function test, and a private physician's statement.

The appellant has asserted that during service, he was 
driving a jeep, which left the road and landed in a "dead 
rice field."  He stated that the rice field was full of 
empty barrels and a terrible smell and that he was bogged 
down in this mud up to his waist.  He stated that it was not 
until several hours later that he was able to clean the mud 
off of his body and that he noticed the next day that his 
nose, throat, and stomach felt terrible and that he was 
hospitalized with pneumonia soon thereafter.

In the June 1998 statement, Dr. Jeffery D. Floyd stated that 
he had reviewed the appellant's medical records and that the 
appellant had reported to him that he had been involved in a 
jeep accident that exposed his lungs to some chemical that 
resulted in him being hospitalized with pneumonia in service.  
He further stated the following:

I have been asked to speculate as to 
whether [the appellant's] chronic 
obstructive pulmonary disease could have 
been accelerated by the exposures he 
underwent during active duty.  I feel 
this is a plausible sequence of events 
from the information I have received.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The service medical records and some of the VA medical 
records are duplicative of that which was before the RO in 
April 1954, and thus would not constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).  Additionally, many of 
the VA medical records are not relevant to the appellant's 
petition to reopen the claim for service connection for 
pulmonary tuberculosis, and thus would also not constitute 
new and material evidence.  See id.

The appellant's assertions that he developed a lung disorder 
in service are basically the same assertions he made at the 
time of the April 1954 rating decision, and thus such 
assertions are cumulative and redundant of that which was 
before the RO previously and would not constitute new and 
material evidence.  38 C.F.R. § 3.156(a); see Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

Finally, the Board finds that the Dr. Floyd's June 1998 
statement does not serve to reopen the appellant's claim for 
service connection for pulmonary tuberculosis.  Specifically, 
Dr. Floyd stated that he was asked to "speculate" as to 
whether the appellant's chronic obstructive pulmonary disease 
"could" have been accelerated by the exposure he underwent 
during active duty.  Dr. Floyd's response to whether the 
appellant's chronic obstructive pulmonary disease "could" 
have been accelerated by the exposure he underwent during 
active duty was that it was a "plausible sequence of 
events."  The Board finds that even accepting Dr. Floyd's 
statement as true, see Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995), it cannot serve to reopen the claim for service 
connection for pulmonary tuberculosis.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (a medical opinion which stated 
that the veteran's death "could" have been precipitated by 
his time in a prisoner of war camp was too speculative to 
provide the degree of certainty required for medical nexus 
evidence) citing Sacks v. West, 11 Vet. App. 314 (1998).

The Board is aware that the issue before the United States 
Court of Appeals for Veterans Claims (the Court) in the Bloom 
case was a claim for service connection, as opposed to a 
petition to reopen; however, it finds that Bloom is equally 
applicable to a petition to reopen a previously denied claim.  
Additionally, it must be noted that Dr. Floyd stated only 
that the "sequence of events" was plausible.  The Board 
finds that his statement is too speculative to provide a 
basis for reopening the claim for service connection for 
pulmonary tuberculosis.  Thus, the Board has determined that 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

Service connection was previously denied for pulmonary 
tuberculosis because it had been determined to have 
preexisted service and had not been aggravated beyond the 
natural progress of the disease process during service.  
Since the April 1954 determination, the appellant has 
presented no competent evidence that pulmonary tuberculosis 
increased in severity beyond the natural progress of the 
disease process or that he incurred pulmonary tuberculosis 
while in service.  Therefore, the appellant has presented no 
new facts and no new factual basis for considering the claim 
for service connection for pulmonary tuberculosis.  Thus, the 
appellant has not submitted any evidence which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See id.  

Although the appellant has alleged that he incurred, as 
opposed to aggravated, pulmonary tuberculosis in service, he 
is not competent to make such an allegation.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, his statements cannot serve as a basis to reopen his 
claim for service connection for pulmonary tuberculosis.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in April 1998, which provided the law and 
regulations pertaining to new and material evidence.  In this 
respect, it is not shown that the appellant has put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could reopen his claim on the 
basis of new and material evidence, notwithstanding the fact 
that he has been provided opportunities to do the same.  
Thus, no additional development action is warranted.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board has reviewed the evidence of record, and there is 
no competent evidence of a diagnosis of a thyroid disorder or 
a diagnosis of atrial fibrillation shown.  Thus, the 
appellant has not submitted well-grounded claims for service 
connection for thyroid disorder or atrial fibrillation.  See 
Caluza, 7 Vet. App. 498 .  The Court has stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, 2 Vet. App. at 143-44.  Because there is no 
competent evidence of current diagnoses of thyroid disorder 
and atrial fibrillation, the Board must deny the claims as 
not well grounded.  Id.  Although the appellant has stated 
that he thinks that he has a thyroid disorder and atrial 
fibrillation, he is a lay person, and he is not competent to 
make such a diagnosis.  See Layno, 6 Vet. App. at 470; 
Espiritu, 2 Vet. App. at 494.  The appellant's own, 
unsupported opinions do not give rise to well-grounded 
claims.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in April 1998.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  



ORDER

The petition to reopen the claim for service connection for 
pulmonary tuberculosis, now claimed as chronic obstructive 
pulmonary disease, is denied.

Service connection for thyroid disorder is denied.

Service connection for atrial fibrillation is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

